Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

Concerning

 

NEW SKIES SATELLITES HOLDINGS, LTD.

 

--------------------------------------------------------------------------------

 

 

Dated as of May 13, 2005

 

 

 

 

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1. Definitions

 

 

 

 

Section 2. Registration Under the Securities Act

 

(a)

Required Registration

 

(b)

Incidental Registration

 

(c)

Expenses

 

(d)

Effective Registration Statement; Suspension

 

(e)

Selection of Underwriters

 

 

 

 

Section 3. Restrictions on Public Sale

 

 

 

 

Section 4. Registration Procedures

 

 

 

 

Section 5. Indemnification; Contribution

 

 

 

 

(a)

Indemnification by the Company

 

(b)

Indemnification by Holders

 

(c)

Conduct of Indemnification Proceedings

 

(d)

Contribution

 

 

 

 

Section 6. Miscellaneous

 

 

 

 

(a)

No Inconsistent Agreements

 

(b)

Amendments and Waivers

 

(c)

Investor Action

 

(d)

Notices

 

(e)

Successors and Assigns

 

(f)

Recapitalizations, Exchanges, etc., Affecting Registrable Securities

 

(g)

Relative Registration Rights.

 

(h)

Counterparts

 

(i)

Descriptive Headings, etc.

 

(j)

Severability

 

(k)

Governing Law

 

(l)

Specific Performance

 

(m)

Jurisdiction

 

(n)

Waiver of Jury Trial

 

(o)

Entire Agreement

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT, dated as of May 13, 2005 (the “Agreement”), by
and between New Skies Satellites Holdings Ltd., a limited liability company
organized under the laws of Bermuda (the “Company”), the Blackstone Investors
(as hereinafter defined), and the Senior Managers (as hereinafter defined) and
any other Person that shall from and after the date hereof acquire or otherwise
be the transferee of any Registrable Securities and who shall become a signatory
hereto (herein referred to collectively as the “Holders” and individually as a
“Holder”).

 

WHEREAS, the Company has agreed to provide registration rights on the terms and
subject to the conditions provided herein.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

Section 1.   Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” shall have the meaning ascribed thereto in Rule 12b-2 promulgated
under the Exchange Act, as in effect on the date hereof.

 

“Blackstone Investors” shall mean the parties identified on the signature pages
hereto as a “Blackstone Investor”.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Company Notice” shall have the meaning set forth in Section 2(b)(i).

 

“Eligible Holders” shall have the meaning set forth in Section 2(b)(i).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Family Trust” means a trust solely for the benefit of a Senior Manager and any
member of the immediate family of such Senior Manager (which shall mean, any
parent, spouse, child or other lineal descendants (including by adoption),
brother or sister thereof or any spouse of any of the foregoing), (ii) each
trust created for the benefit of a Senior Manager or in which one or more
members of such Senior Manager’s immediate family has a beneficial interest and
(iii) any Person who is controlled by any such immediate family member or trust
(including each custodian of property for one or more such Persons).

 

“Holder” shall have the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“Incidental Registration” shall mean a registration required to be effected by
the Company pursuant to Section 2(b).

 

“Incidental Registration Statement” shall mean a registration statement of the
Company as provided in Section 2(b), which covers any of the Registrable
Securities on an appropriate form in accordance with the Securities Act and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

“IPO” means an initial firm commitment underwritten public offering of
Securities pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Form S-4 or Form S-8 or
other limited purpose form.

 

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 

“Majority Holders” shall mean Holders of Securities representing in the
aggregate a majority of the aggregate number of outstanding Securities
beneficially owned by all Holders.

 

“Management Representative” shall mean Daniel S. Goldberg.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary Prospectus, and any such Prospectus as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities and by all other
amendments and supplements to such Prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.

 

“Registrable Securities” shall mean (i) any Shares acquired by any Holder and
(ii) any securities of the Company issued or issuable directly or indirectly
with respect to or in exchange, or substitution for, or conversion of the
securities referred to in clause (i) above by way of dividend or distribution,
recapitalization, merger, consolidation, exchange or other reorganization.  As
to any particular Registrable Securities, such securities shall cease to be
Registrable Securities when they have been distributed to the public pursuant to
an offering registered under the Securities Act or sold to the public through a
broker, dealer or market maker in compliance with Rule 144 under the Securities
Act (or any similar rule then in force).

 

2

--------------------------------------------------------------------------------


 

“Registration Expenses” shall mean all (i) registration, qualification and
filing fees, (ii) fees and expenses of compliance with securities or blue sky
laws (including reasonable fees and disbursements of a qualified independent
underwriter, if any, counsel in connection therewith and the reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) printing expenses, (iv) internal expenses of the
Company (including, without limitation, all salaries and expenses of officers
and employees performing legal or accounting duties), (v) fees and disbursements
of counsel for the Company, (vi) customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters), (vii) fees
and expenses of any special experts retained by the Company in connection with
such registration, (viii) reasonable fees and expenses of one separate firm of
attorneys for the Holders (which counsel shall be selected by the Holders
selling securities constituting a majority of all securities to be included in
such registration) and (ix) fees and expenses of listing the Registrable
Securities on a securities exchange; but shall not include any Selling Expenses.

 

“Registration Statement” shall mean any registration statement of the Company
which covers any Registrable Securities and all amendments and supplements to
any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Request” shall have the meaning set forth in Section 2(a)(i)(A).

 

“Required Registration” shall mean any registration required to be effected
pursuant to Section 2(a)(i)(A).

 

“Required Registration Statement” shall mean a Registration Statement which
covers the Registrable Securities requested to be included therein pursuant to a
Required Registration on an appropriate form pursuant to the Securities Act
(including pursuant to Rule 415 thereunder or any similar rule then in force),
and which form shall be available for the sale of the Registrable Securities in
accordance with the intended method or methods of distribution thereof, and all
amendments and supplements to such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” or “Shares” shall mean the ordinary shares or common shares of the
Company.

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time.

 

“Selling Expenses” shall mean underwriting discounts, selling commissions and
stock transfer taxes applicable to the Securities registered by the Holders.

 

3

--------------------------------------------------------------------------------


 

“Senior Managers” shall mean the parties identified on the signature pages
hereto as “Senior Managers”.

 

“Shelf Registration” shall have the meaning set forth in Section 2(a)(i)(A).

 

“Underwriter” shall have the meaning set forth in Section 5(a).

 

“Underwritten Offering” shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

 

Section 2.   Registration Under the Securities Act.

 

(a) Required Registration.

 

(I)                                     RIGHT TO REQUIRE REGISTRATION.

 

(A)  AT ANY TIME AFTER THE DATE OF THIS AGREEMENT, THE BLACKSTONE INVESTORS
SHALL HAVE THE RIGHT TO DELIVER A REQUEST IN WRITING TO THE COMPANY (A
“REQUEST”) (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE SECURITIES INTENDED TO
BE DISPOSED, THE IDENTITY OF THE PERSON(S) WITHIN THE BLACKSTONE INVESTORS
INTENDING TO DISPOSE OF SUCH REGISTRABLE SECURITIES, AND THE INTENDED METHOD OF
DISTRIBUTION THEREOF) THAT THE COMPANY REGISTER THE REGISTRABLE SECURITIES HELD
BY THE SPECIFIED PERSON(S) WITHIN THE BLACKSTONE INVESTORS (INCLUDING, IF
AVAILABLE, BY MEANS OF A SHELF OFFERING PURSUANT TO RULE 415 UNDER THE
SECURITIES ACT (OR ANY SIMILAR RULE THEN IN FORCE) (A “SHELF REGISTRATION”)) BY
FILING WITH THE SEC A REQUIRED REGISTRATION STATEMENT.

 

(B)  UPON THE RECEIPT OF ANY REQUEST BY THE BLACKSTONE INVESTORS IN WHICH THE
BLACKSTONE INVESTORS ARE PROPOSING TO SELL REGISTRABLE SECURITIES, THE COMPANY
WILL, SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 2(A), NOT LATER THAN THE
60TH DAY AFTER THE RECEIPT OF SUCH A REQUEST BY THE COMPANY CAUSE TO BE FILED
WITH THE SEC A REQUIRED REGISTRATION STATEMENT COVERING THE REGISTRABLE
SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER IN SUCH REQUEST,
ALL TO THE EXTENT NECESSARY TO PERMIT THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES SO TO BE REGISTERED IN ACCORDANCE WITH THE INTENDED METHODS OF
DISTRIBUTION THEREOF SPECIFIED IN SUCH REQUEST OR FURTHER REQUESTS.

 

(C)  Upon the receipt of any Request, the Company will, by the tenth day
thereafter, give written notice of such requested registration to all Holders of
Registrable Securities, and each such Holder shall be entitled to notify the
Company within ten days of receipt of notice of such Request of such Holder’s
election to include all or a portion of its Registrable Securities in such
registration.  Not later than the 60th day after the receipt of such a Request
by the Company, the Company will, subject to the other provisions of this
Section 2(a), cause to be filed with the SEC a Required Registration Statement
covering the Registrable Securities which the Company has been so requested to
register in such Request and all other Registrable Securities which the Company
has been requested to register by Holders thereof other than the Holder(s) who
are

 

4

--------------------------------------------------------------------------------


 

members of the Blackstone Investors initiating such Request, all to the extent
necessary to permit the disposition of such Registrable Securities so to be
registered in accordance with the intended methods of distribution thereof
specified in such Request or further requests.

 

(D)  For any Required Registration Statement prepared and filed pursuant to
Section 2(a)(i), the Company shall use all reasonable efforts to have such
Required Registration Statement declared effective by the SEC as soon as
practicable after the filing of such Required Registration Statement and to keep
such Required Registration Statement continuously effective (x) for a period of
at least 60 days, in the case of a Required Registration other than a Shelf
Registration (or, in the case of an Underwritten Offering, such period as the
Underwriters shall reasonably require) following the date on which such Required
Registration Statement is declared effective (or such shorter period which will
terminate when all of the Registrable Securities covered by such Required
Registration Statement have been sold pursuant thereto) or (y) until all of the
Registrable Securities that are the subject of such Required Registration
Statement have been disposed of pursuant thereto, in the case of a Shelf
Registration, including, in either case, if necessary, by filing with the SEC a
post-effective amendment or a supplement to the Required Registration Statement
or the related Prospectus or any document incorporated therein by reference or
by filing any other required document or otherwise supplementing or amending the
Required Registration Statement, if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Required Registration Statement or by the Securities Act, the Exchange Act, any
state securities or blue sky laws, or any rules and regulations thereunder.

 

(E)  THE COMPANY SHALL NOT BE REQUIRED TO EFFECT, PURSUANT TO THIS SECTION
2(A)(I), (W) MORE THAN ONE REQUIRED REGISTRATION WITHIN ANY CONTINUOUS THREE
MONTH PERIOD, OR (X) ANY UNDERWRITTEN OFFERING COVERING REGISTRABLE SECURITIES
WITH GROSS PROCEEDS REASONABLY EXPECTED BY THE HOLDERS TO BE LESS THAN $25
MILLION.  THE SENIOR MANAGERS SHALL HAVE NO RIGHT TO, AND SHALL NOT, MAKE A
REQUEST THAT THE COMPANY EFFECT A REQUIRED REGISTRATION UNDER SECTION 2(A)(I)(A)
AT ANY TIME; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL LIMIT OR RESTRICT THE
SENIOR MANAGERS RIGHTS UNDER SECTION 2(A)(I)(C) OR 2(B)(I). FOR THE AVOIDANCE OF
DOUBT, SUBJECT TO THIS SECTION 2(A)(I)(E), THE BLACKSTONE INVESTORS SHALL NOT BE
LIMITED AS TO THE NUMBER OF REQUIRED REGISTRATIONS WHICH IT IS ENTITLED TO
REQUEST UNDER THIS SECTION 2(A)(I).

 

(F)  A REQUEST MAY BE WITHDRAWN PRIOR TO THE FILING OF THE REQUIRED REGISTRATION
STATEMENT BY THE BLACKSTONE INVESTORS WHO MADE SUCH REQUEST AND A REQUIRED
REGISTRATION STATEMENT MAY BE WITHDRAWN PRIOR TO THE EFFECTIVENESS THEREOF BY
THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED THEREIN, AND,
IN EITHER SUCH EVENT, SUCH WITHDRAWAL SHALL NOT BE TREATED AS A REQUIRED
REGISTRATION FOR PURPOSES OF CLAUSE (W) OF THE IMMEDIATELY PRECEDING PARAGRAPH.

 

5

--------------------------------------------------------------------------------


 

(G)  THE REGISTRATION RIGHTS GRANTED PURSUANT TO THE PROVISIONS OF THIS SECTION
2(A)(I) SHALL BE IN ADDITION TO THE REGISTRATION RIGHTS GRANTED PURSUANT TO THE
OTHER PROVISIONS OF THIS SECTION 2.

 

(II)                                  PRIORITY IN REQUIRED REGISTRATIONS.  IF A
REQUIRED REGISTRATION PURSUANT TO THIS SECTION 2(A) INVOLVES AN UNDERWRITTEN
OFFERING, AND THE SOLE UNDERWRITER OR THE LEAD MANAGING UNDERWRITER, AS THE CASE
MAY BE, OF SUCH UNDERWRITTEN OFFERING SHALL ADVISE THE COMPANY IN WRITING (WITH
A COPY TO EACH HOLDER REQUESTING REGISTRATION) THAT, IN ITS OPINION, THE AMOUNT
OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REQUIRED REGISTRATION
EXCEEDS THE AMOUNT WHICH CAN BE SOLD IN SUCH OFFERING WITHOUT ADVERSELY
AFFECTING THE DISTRIBUTION OF THE REGISTRABLE SECURITIES BEING OFFERED, THE
COMPANY WILL INCLUDE IN SUCH REQUIRED REGISTRATION ONLY THE AMOUNT OF
REGISTRABLE SECURITIES THAT THE COMPANY IS SO ADVISED CAN BE SOLD IN SUCH
OFFERING WITHOUT SO ADVERSELY AFFECTING SUCH DISTRIBUTION; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL BE REQUIRED TO INCLUDE IN SUCH REQUIRED REGISTRATION
FIRST, ALL REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN THE REQUIRED
REGISTRATION BY THE BLACKSTONE INVESTORS AND, IF ANY, THE SENIOR MANAGERS AND,
TO THE EXTENT NOT ALL SUCH REGISTRABLE SECURITIES CAN BE INCLUDED IN SUCH
REQUIRED REGISTRATION, THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED SHALL
BE ALLOCATED PRO RATA AMONG THE BLACKSTONE INVESTORS AND THE SENIOR MANAGERS ON
THE BASIS OF THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN
SUCH REQUIRED REGISTRATION BY EACH SUCH BLACKSTONE INVESTOR OR SENIOR MANAGER OR
ON SUCH OTHER BASIS AS SHALL BE AGREED AMONG THE BLACKSTONE INVESTORS AND THE
MANAGEMENT REPRESENTATIVE (IF THE SENIOR MANAGERS HAVE REQUESTED REGISTRABLE
SECURITIES TO BE INCLUDED IN THE REQUIRED REGISTRATION); SECOND, ALL REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REQUIRED REGISTRATION BY THE OTHER
HOLDERS AND, TO THE EXTENT NOT ALL SUCH REGISTRABLE SECURITIES CAN BE INCLUDED
IN SUCH REQUIRED REGISTRATION, THE NUMBER OF REGISTRABLE SECURITIES TO BE
INCLUDED SHALL BE ALLOCATED PRO RATA AMONG SUCH OTHER HOLDERS ON THE BASIS OF
THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REQUIRED
REGISTRATION BY EACH SUCH HOLDER AND THIRD, ALL OTHER SECURITIES REQUESTED, IN
ACCORDANCE WITH ANY REGISTRATION RIGHTS WHICH ARE GRANTED IN COMPLIANCE WITH
SECTION 6(A), TO BE INCLUDED IN SUCH REQUIRED REGISTRATION WHICH ARE OF THE SAME
CLASS AS THE REGISTRABLE SECURITIES OTHERWISE TO BE INCLUDED IN SUCH REQUIRED
REGISTRATION AND, TO THE EXTENT NOT ALL SUCH SECURITIES CAN BE INCLUDED IN SUCH
REQUIRED REGISTRATION, THE NUMBER OF SECURITIES TO BE INCLUDED SHALL BE
ALLOCATED PRO RATA AMONG THE HOLDERS THEREOF REQUESTING INCLUSION IN SUCH
REQUIRED REGISTRATION ON THE BASIS OF THE NUMBER OF SECURITIES REQUESTED TO BE
INCLUDED BY ALL SUCH HOLDERS.

 

(b)  Incidental Registration.

 

(I)                                     RIGHT TO INCLUDE REGISTRABLE
SECURITIES.  IF AT ANY TIME AFTER THE DATE HEREOF, THE COMPANY PROPOSES TO
REGISTER ANY SECURITIES UNDER THE SECURITIES ACT (OTHER THAN (A) ANY
REGISTRATION OF PUBLIC SALES OR DISTRIBUTIONS SOLELY BY AND FOR THE ACCOUNT OF
THE COMPANY OF SECURITIES ISSUED (X) PURSUANT TO ANY EMPLOYEE BENEFIT OR SIMILAR
PLAN OR ANY DIVIDEND REINVESTMENT PLAN OR (Y) IN ANY ACQUISITION BY THE COMPANY
OR FINANCING THEREOF, OR (B) PURSUANT TO SECTION 2(A) HEREOF (IT BEING
UNDERSTOOD THAT SUCH SECTION 2(A) PROVIDES FOR INCIDENTAL REGISTRATION RIGHTS
WITH RESPECT TO REGISTRATIONS CONDUCTED THEREUNDER)) IN CONNECTION WITH A
PRIMARY OFFERING FOR CASH FOR THE ACCOUNT OF

 

6

--------------------------------------------------------------------------------


 

the Company or any secondary offering, the Company will, each time it intends to
effect such a registration, subject to the following qualifications, give
written notice (the “Company Notice), to all Holders of Registrable Securities
(including the Blackstone Investors and the Senior Managers), at least ten but
no more than 45 days prior to the expected initial filing of a Registration
Statement with the SEC pertaining thereto, informing such Holders entitled to
receive the Company Notice (the “Eligible Holders”) of its intent to file such
Registration Statement, the expected filing date, and of the Eligible Holders’
rights to request the registration of the Registrable Securities held by the
Eligible Holders under this Section 2(b).  Upon the written request of any such
Eligible Holder made within fifteen days after any such Company Notice is given
(which request shall specify the Registrable Securities intended to be disposed
of by such Eligible Holder and, unless the applicable registration is intended
to effect a primary offering of Securities for cash for the account of the
Company, the intended method of distribution thereof), the Company will use all
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register by
such Eligible Holders to the extent required to permit the disposition (in
accordance with the intended methods of distribution thereof or, in the case of
a registration which is intended to effect a primary offering for cash for the
account of the Company, in accordance with the Company’s intended method of
distribution) of the Registrable Securities so requested to be registered,
including, if necessary, by filing with the SEC a post-effective amendment or a
supplement to the Incidental Registration Statement or the related Prospectus or
any document incorporated therein by reference or by filing any other required
document or otherwise supplementing or amending the Incidental Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Incidental Registration
Statement or by the Securities Act, any state securities or blue sky laws, or
any rules and regulations thereunder; provided, however, that if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Incidental Registration Statement filed in
connection with such registration, the Company shall determine for any reason
not to register or to delay registration of all of the securities to be
registered under such Incidental Registration Statement, the Company may, at its
election, give written notice of such determination to each Eligible Holder and,
thereupon, (A) in the case of a determination not to register, the Company shall
be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses incurred in connection therewith), and (B) in the case of
a determination to delay such registration, the Company shall be permitted to
delay registration of any Registrable Securities requested to be included in
such Incidental Registration Statement for the same period as the delay in
registering such other securities to be included therein.

 

The registration rights granted pursuant to the provisions of this Section
2(b)(i) shall be in addition to the registration rights granted pursuant to the
other provisions of this Section 2.

 

(II)                                  PRIORITY IN INCIDENTAL REGISTRATIONS.  IF
A REGISTRATION PURSUANT TO THIS SECTION 2(B) INVOLVES AN UNDERWRITTEN OFFERING
OF THE SECURITIES SO BEING REGISTERED, WHETHER OR NOT FOR SALE FOR THE ACCOUNT
OF THE COMPANY, AND THE SOLE UNDERWRITER OR THE

 

7

--------------------------------------------------------------------------------


 

lead managing Underwriter, as the case may be, of such Underwritten Offering
shall advise the Company in writing (with a copy to each Holder of Registrable
Securities requesting registration) that, in its opinion, the amount of
securities (including Registrable Securities) requested to be included in such
registration exceeds the amount which can be sold in (or during the time of)
such offering without adversely affecting the distribution of the securities
being offered, then the Company will be required to include in such
registration, first, all the securities entitled to be sold pursuant to such
Registration Statement without reference to the incidental registration rights
of any holder (including Holders); second all Registrable Securities requested
to be included in the Underwritten Offering by the Blackstone Investors and the
Senior Managers and, to the extent not all such Registrable Securities can be
included in such Underwritten Offering, the number of Registrable Securities to
be included shall be allocated pro rata among the Blackstone Investors and the
Senior Managers on the basis of the number of Registrable Securities requested
to be included in the Underwritten Offering by the Blackstone Investors and the
Senior Managers or on such other basis as shall be agreed among the Blackstone
Investors and the Management Representative (if the Senior Managers have
requested Registrable Securities to be included in such Required Registration)
(provided that, the provisions under this clause “second” shall have priority
over the foregoing clause “first” if Blackstone gives notice to the Company that
Blackstone is electing to have the applicable Underwritten Offering constitute a
Required Registration); third, all Registrable Securities requested to be
included in such Underwritten Offering by the other Holders and, to the extent
not all such Registrable Securities can be included in such Underwritten
Offering, the number of Registrable Securities to be included shall be allocated
pro rata among such other Holders on the basis of the number of Registrable
Securities requested to be included in such Underwritten Offering by all such
Holders and fourth, all other securities requested, in accordance with any
registration rights which are granted in compliance with Section 6(a), to be
included in such Underwritten Offering which are of the same class as the
Registrable Securities otherwise to be included in such Required Registration
and, to the extent not all such securities can be included in such Underwritten
Offering, the number of securities to be included shall be allocated pro rata
among the holders thereof requesting inclusion in such Underwritten Offering on
the basis of the number of securities requested to be included by all such
holders; provided, however, that in the event the Company will not, by virtue of
this paragraph, include in any such registration all of the Registrable
Securities of any Holder requested to be included in such registration, such
Holder may, upon written notice to the Company given within three days of the
time such Holder first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Holders not so reducing shall be entitled to a
corresponding increase in the amount of Registrable Securities to be included in
such registration.

 

(c)  Expenses.  The Company agrees to (i) pay all Registration Expenses in
connection with each of the registrations requested pursuant to Section 2(a) and
(ii) pay all Registration Expenses in connection with each registration as to
which Holders request inclusion of Registrable Securities pursuant to Section
2(b).  All Selling Expenses relating to securities

 

8

--------------------------------------------------------------------------------


 

registered on behalf of Holders shall be borne by the Holders of securities
included in such registration pro rata on the basis of the number of such
Holders’ securities so registered.

 

(d)  Effective Registration Statement; Suspension.  Subject to Section
2(a)(i)(F), a Registration Statement pursuant to Section 2(a) will not be deemed
to have become effective (and the related registration will not be deemed to
have been effected) unless it has been declared effective by the SEC or, in the
case of a Registration Statement filed pursuant to Rule 415 (or any similar rule
then in force) in connection with a Shelf Registration, unless Registrable
Securities have been disposed of pursuant thereto, prior to a request by the
Holders of a majority of the Registrable Securities included in such
registration that such Registration Statement be withdrawn; provided, however,
that if, after it has been declared effective, the offering of any Registrable
Securities pursuant to such Registration Statement is interfered with by any
stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court, such Registration Statement will be deemed not to
have become effective and the related registration will not be deemed to have
been effected.

 

(e)  Selection of Underwriters.  At any time or from time to time, the holder
(including the Company, if applicable) of the greatest number of Registrable
Securities covered by a Registration Statement may elect to have such
Registrable Securities sold in an Underwritten Offering and may select the
investment banker or investment bankers and manager or managers that will serve
as lead and co-managing Underwriters with respect to the offering of such
Registrable Securities, subject to the consent of the Company, which shall not
be unreasonably withheld.  No Holder may participate in any Underwritten
Offering hereunder unless such Holder (i) agrees to sell such Holder’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (ii) completes
and executes all questionnaires, powers of attorney, custody agreements,
indemnities, underwriting agreements and other documents required under the
terms of such Underwritten Offering.

 

Section 3.   Restrictions on Public Sale.

 


(A)  IF REQUESTED BY THE SOLE UNDERWRITER OR LEAD MANAGING UNDERWRITER(S) IN AN
UNDERWRITTEN OFFERING, THE COMPANY AGREES NOT TO EFFECT ANY PUBLIC SALE OR
DISTRIBUTION (OTHER THAN, IN THE CASE OF THE COMPANY, PUBLIC SALES OR
DISTRIBUTIONS SOLELY BY AND FOR THE ACCOUNT OF THE COMPANY OF SECURITIES ISSUED
PURSUANT TO ANY EMPLOYEE BENEFIT OR SIMILAR PLAN OR ANY DIVIDEND REINVESTMENT
PLAN) OF ANY SECURITIES (OR EQUITY OR EQUITY-LINKED SECURITIES) DURING THE
PERIOD COMMENCING ON THE DATE THE COMPANY RECEIVES A REQUEST FROM ANY HOLDER AND
CONTINUING UNTIL ONE HUNDRED EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF ANY
UNDERWRITTEN OFFERING (OR FOR SUCH SHORTER PERIOD AS THE SOLE OR LEAD MANAGING
UNDERWRITER SHALL REQUEST) UNLESS EARLIER TERMINATED BY THE SOLE UNDERWRITER OR
LEAD MANAGING UNDERWRITER(S) IN SUCH UNDERWRITTEN OFFERING; PROVIDED HOWEVER,
THAT IN THE CASE OF A SHELF REGISTRATION PURSUANT TO RULE 415 OF THE SECURITIES
ACT (OR ANY SIMILAR RULE THEN IN FORCE), THE PROVISIONS SET FORTH IN THIS
SECTION 3(A) SHALL ONLY APPLY FOR THE PERIOD COMMENCING ON THE DATE OF ANY
UNDERWRITTEN TAKE-DOWN AND CONTINUING UNTIL ONE HUNDRED AND EIGHTY (180) DAYS
FOLLOWING THE DATE OF SUCH UNDERWRITTEN TAKE-DOWN (OR FOR SUCH SHORTER PERIOD AS
THE SOLE OR LEAD MANAGING UNDERWRITER SHALL REQUEST) UNLESS EARLIER TERMINATED
BY THE SOLE UNDERWRITER OR LEAD MANAGING UNDERWRITER(S) IN SUCH UNDERWRITTEN
TAKE-DOWN.

 

9

--------------------------------------------------------------------------------


 


(B)  IF REQUESTED BY THE SOLE UNDERWRITER OR LEAD MANAGING UNDERWRITER(S) IN AN
UNDERWRITTEN OFFERING, THE HOLDERS SHALL NOT SELL OR OTHERWISE TRANSFER OR
DISPOSE OF ANY SECURITIES (OR EQUITY OR EQUITY-LINKED SECURITIES) OF THE COMPANY
HELD BY THE HOLDERS (OTHER THAN THOSE INCLUDED IN THE REGISTRATION) DURING THE
FOURTEEN (14) DAY PERIOD PRIOR TO AND THE ONE HUNDRED EIGHTY (180) DAY PERIOD
FOLLOWING THE EFFECTIVE DATE (INCLUDING SUCH EFFECTIVE DATE), OF ANY OFFERING,
OR IN THE CASE OF A SHELF REGISTRATION PURSUANT TO RULE 415 OF THE SECURITIES
ACT (OR ANY SIMILAR RULE THEN IN FORCE), THE 180 DAY PERIOD FOLLOWING THE DATE
OF ANY UNDERWRITTEN TAKE-DOWN, OR IN EITHER CASE SUCH SHORTER PERIOD AS THE SOLE
UNDERWRITER OR LEAD MANAGING UNDERWRITER(S) MAY REQUEST, PROVIDED THAT THE
OBLIGATIONS DESCRIBED IN THIS SECTION 3(B) SHALL NOT APPLY TO A REGISTRATION
RELATING SOLELY TO THE SALE OF SECURITIES TO EMPLOYEES OF THE COMPANY PURSUANT
TO A STOCK OPTION, STOCK PURCHASE OR SIMILAR PLAN OR RULE 145 (OR ANY SIMILAR
RULE THEN IN FORCE) OR SIMILAR TRANSACTION.  THE COMPANY MAY IMPOSE
STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO THE SECURITIES (OR EQUITY OR
EQUITY-LINKED SECURITIES) SUBJECT TO THE FOREGOING RESTRICTION UNTIL THE END OF
THE APPLICABLE PERIOD PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 3(B).


 

Section 4.   Registration Procedures.

 

In connection with the obligations of the Company pursuant to Section 2 or, for
the avoidance of doubt, in connection with a sale of any Registrable Securities
pursuant to an underwritten take-down in the case of a Shelf Registration
pursuant to Rule 415 of the Securities Act (or any similar rule then in force),
the Company shall use all reasonable efforts to effect the registration of the
Registrable Securities under the Securities Act to permit the sale of such
Registrable Securities by the Holders in accordance with their intended method
or methods of distribution, and the Company shall:

 


(A)  (I)  PREPARE AND FILE A REGISTRATION STATEMENT WITH THE SEC WHICH (X) SHALL
BE ON FORM S-3 (OR ANY SUCCESSOR TO SUCH FORM), IF AVAILABLE, (Y) SHALL BE
AVAILABLE FOR THE SALE OR EXCHANGE OF THE REGISTRABLE SECURITIES IN ACCORDANCE
WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION BY THE SELLING HOLDERS
THEREOF, AND (Z) SHALL COMPLY AS TO FORM WITH THE REQUIREMENTS OF THE APPLICABLE
FORM AND INCLUDE ALL FINANCIAL STATEMENTS REQUIRED BY THE SEC TO BE FILED
THEREWITH AND ALL OTHER INFORMATION REASONABLY REQUESTED BY THE LEAD MANAGING
UNDERWRITER OR SOLE UNDERWRITER, IF APPLICABLE, TO BE INCLUDED THEREIN, (II) USE
ALL REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE
AND REMAIN EFFECTIVE IN ACCORDANCE WITH SECTION 2, (III) USE ALL REASONABLE
EFFORTS TO NOT TAKE ANY ACTION THAT WOULD CAUSE A REGISTRATION STATEMENT TO
CONTAIN A MATERIAL MISSTATEMENT OR OMISSION OR TO BE NOT EFFECTIVE AND USABLE
FOR RESALE OF REGISTRABLE SECURITIES DURING THE PERIOD THAT SUCH REGISTRATION
STATEMENT IS REQUIRED TO BE EFFECTIVE AND USABLE, AND (IV) CAUSE EACH
REGISTRATION STATEMENT AND THE RELATED PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO, AS OF THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT,
AMENDMENT OR SUPPLEMENT (X) TO COMPLY IN ALL MATERIAL RESPECTS WITH ANY
REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND REGULATIONS OF THE SEC AND
(Y) NOT TO CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING;


 


(B)  SUBJECT TO PARAGRAPH (J) OF THIS SECTION 4, PREPARE AND FILE WITH THE SEC
SUCH AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO EACH SUCH REGISTRATION
STATEMENT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR
THE APPLICABLE PERIOD; CAUSE EACH SUCH PROSPECTUS TO BE SUPPLEMENTED BY ANY
REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO

 

10

--------------------------------------------------------------------------------


 

supplemented to be filed pursuant to Rule 424 under the Securities Act (or any
similar rule then in force); and comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof, as
set forth in such registration statement;


 


(C)  FURNISH TO EACH HOLDER OF REGISTRABLE SECURITIES AND TO EACH UNDERWRITER OF
AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY, WITHOUT CHARGE, AS
MANY COPIES OF EACH PROSPECTUS, INCLUDING EACH PRELIMINARY PROSPECTUS, AND ANY
AMENDMENT OR SUPPLEMENT THERETO AND SUCH OTHER DOCUMENTS AS SUCH HOLDER OR
UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE PUBLIC SALE OR
OTHER DISPOSITION OF THE REGISTRABLE SECURITIES; THE COMPANY HEREBY CONSENTS TO
THE USE OF THE PROSPECTUS, INCLUDING EACH PRELIMINARY PROSPECTUS, BY EACH HOLDER
OF REGISTRABLE SECURITIES AND EACH UNDERWRITER OF AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES, IF ANY, IN CONNECTION WITH THE OFFERING AND SALE OF THE
REGISTRABLE SECURITIES COVERED BY THE PROSPECTUS OR THE PRELIMINARY PROSPECTUS;


 


(D)  (I)  USE ALL REASONABLE EFFORTS TO REGISTER OR QUALIFY THE REGISTRABLE
SECURITIES, NO LATER THAN THE TIME THE APPLICABLE REGISTRATION STATEMENT IS
DECLARED EFFECTIVE BY THE SEC, UNDER ALL APPLICABLE STATE SECURITIES OR “BLUE
SKY” LAWS OF SUCH JURISDICTIONS AS EACH UNDERWRITER, IF ANY, OR ANY HOLDER OF
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT, SHALL REASONABLY
REQUEST; (II) USE ALL REASONABLE EFFORTS TO KEEP EACH SUCH REGISTRATION OR
QUALIFICATION EFFECTIVE DURING THE PERIOD SUCH REGISTRATION STATEMENT IS
REQUIRED TO BE KEPT EFFECTIVE; AND (III) DO ANY AND ALL OTHER ACTS AND THINGS
WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE EACH SUCH UNDERWRITER,
IF ANY, AND HOLDER TO CONSUMMATE THE DISPOSITION IN EACH SUCH JURISDICTION OF
SUCH REGISTRABLE SECURITIES OWNED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE OBLIGATED TO QUALIFY AS A FOREIGN CORPORATION OR AS A
DEALER IN SECURITIES IN ANY JURISDICTION IN WHICH IT IS NOT SO QUALIFIED OR TO
CONSENT TO BE SUBJECT TO GENERAL SERVICE OF PROCESS (OTHER THAN SERVICE OF
PROCESS IN CONNECTION WITH SUCH REGISTRATION OR QUALIFICATION OR ANY SALE OF
REGISTRABLE SECURITIES IN CONNECTION THEREWITH) IN ANY SUCH JURISDICTION;


 


(E)  NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES PROMPTLY, AND, IF REQUESTED BY
SUCH HOLDER, CONFIRM SUCH ADVICE IN WRITING, (I) WHEN A REGISTRATION STATEMENT
HAS BECOME EFFECTIVE AND WHEN ANY POST-EFFECTIVE AMENDMENTS AND SUPPLEMENTS
THERETO BECOME EFFECTIVE, (II) OF THE ISSUANCE BY THE SEC OR ANY STATE
SECURITIES AUTHORITY OF ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR REQUIREMENT
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE, (III) IF, BETWEEN THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT AND THE CLOSING OF ANY SALE OF SECURITIES COVERED THEREBY
PURSUANT TO ANY AGREEMENT TO WHICH THE COMPANY IS A PARTY, THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY CONTAINED IN SUCH AGREEMENT CEASE TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS OR IF THE COMPANY RECEIVES ANY NOTIFICATION
WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR
SUCH PURPOSE, AND (IV) OF THE HAPPENING OF ANY EVENT DURING THE PERIOD A
REGISTRATION STATEMENT IS EFFECTIVE AS A RESULT OF WHICH SUCH REGISTRATION
STATEMENT OR THE RELATED PROSPECTUS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING;

 

11

--------------------------------------------------------------------------------


 


(F)  FURNISH COUNSEL FOR EACH SUCH UNDERWRITER, IF ANY, AND FOR THE HOLDERS OF
REGISTRABLE SECURITIES COPIES OF ANY REQUEST BY THE SEC OR ANY STATE SECURITIES
AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT AND
PROSPECTUS OR FOR ADDITIONAL INFORMATION;


 


(G)  USE ALL REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING
THE EFFECTIVENESS OF A REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE TIME;


 


(H)  UPON REQUEST, FURNISH TO THE SOLE UNDERWRITER OR LEAD MANAGING UNDERWRITER
OF AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY, WITHOUT CHARGE,
AT LEAST ONE SIGNED COPY OF EACH REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS; AND FURNISH TO EACH HOLDER
OF REGISTRABLE SECURITIES, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF EACH
REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO (WITHOUT
DOCUMENTS INCORPORATED THEREIN BY REFERENCE OR EXHIBITS THERETO, UNLESS
REQUESTED);


 


(I)  COOPERATE WITH THE SELLING HOLDERS OF REGISTRABLE SECURITIES AND THE SOLE
UNDERWRITER OR LEAD MANAGING UNDERWRITER OF AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD AND NOT
BEARING ANY RESTRICTIVE LEGENDS; AND ENABLE SUCH REGISTRABLE SECURITIES TO BE IN
SUCH DENOMINATIONS (CONSISTENT WITH THE PROVISIONS OF THE GOVERNING DOCUMENTS
THEREOF) AND REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS OR THE SOLE
UNDERWRITER OR LEAD MANAGING UNDERWRITER OF AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES, IF ANY, MAY REASONABLY REQUEST AT LEAST FIVE DAYS PRIOR
TO ANY SALE OF REGISTRABLE SECURITIES;


 


(J)  UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY PARAGRAPH (E)(IV) OF THIS
SECTION, USE ALL REASONABLE EFFORTS TO PREPARE A SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT TO A REGISTRATION STATEMENT OR THE RELATED PROSPECTUS, OR ANY DOCUMENT
INCORPORATED THEREIN BY REFERENCE, OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT,
AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE REGISTRABLE SECURITIES, SUCH
PROSPECTUS WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;


 


(K)  ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING, IN THE CASE OF AN UNDERWRITTEN
OFFERING, UNDERWRITING AGREEMENTS IN CUSTOMARY FORM, AND INCLUDING PROVISIONS
WITH RESPECT TO INDEMNIFICATION AND CONTRIBUTION IN CUSTOMARY FORM AND
CONSISTENT WITH THE PROVISIONS RELATING TO INDEMNIFICATION AND CONTRIBUTION
CONTAINED HEREIN) AND TAKE ALL OTHER CUSTOMARY AND APPROPRIATE ACTIONS IN ORDER
TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES AND IN
CONNECTION THEREWITH:


 

(1)  make such representations and warranties to the Holders of such Registrable
Securities and the Underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in similar underwritten offerings;

 

12

--------------------------------------------------------------------------------


 

(2)  obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the lead managing Underwriter, if any, and the Holders of a
majority of the Registrable Securities being sold by all Holders in such
offering) addressed to each selling Holder and the Underwriters, if any,
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings and such other matters as may be reasonably
requested by such Holders and Underwriters;

 

(3)  obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling Holders of
Registrable Securities, if permissible, and the Underwriters, if any, which
letters shall be customary in form and shall cover matters of the type
customarily covered in “cold comfort” letters to underwriters in connection with
primary underwritten offerings;

 

(4)  to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Holders providing for, among other
things, the appointment of such representative as agent for the selling Holders
for the purpose of soliciting purchases of Registrable Securities, which
agreement shall be customary in form, substance and scope and shall contain
customary representations, warranties and covenants; and

 

(5)  deliver such customary documents and certificates as may be reasonably
requested by the Majority Holders selling Registrable Securities in such
offering or by the managing Underwriters, if any.

 

The above shall be done (i) at the effectiveness of such Registration Statement
(and each post-effective amendment thereto) in connection with any registration,
and (ii) at each closing under any underwriting or similar agreement as and to
the extent required thereunder;

 


(L)  MAKE AVAILABLE FOR INSPECTION BY REPRESENTATIVES OF THE HOLDERS OF THE
REGISTRABLE SECURITIES AND ANY UNDERWRITERS PARTICIPATING IN ANY DISPOSITION
PURSUANT TO A REGISTRATION STATEMENT AND ANY COUNSEL OR ACCOUNTANT RETAINED BY
SUCH HOLDERS OR UNDERWRITERS, ALL RELEVANT FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AND CAUSE THE
RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY ANY SUCH REPRESENTATIVE, UNDERWRITER,
COUNSEL OR ACCOUNTANT IN CONNECTION WITH A REGISTRATION STATEMENT;


 


(M) (I)  WITHIN A REASONABLE TIME PRIOR TO THE FILING OF ANY REGISTRATION
STATEMENT, ANY PROSPECTUS, ANY AMENDMENT TO A REGISTRATION STATEMENT OR
AMENDMENT OR SUPPLEMENT TO A PROSPECTUS, PROVIDE COPIES OF SUCH DOCUMENT TO THE
HOLDERS OF REGISTRABLE SECURITIES AND TO COUNSEL TO SUCH HOLDERS AND TO THE
UNDERWRITER OR UNDERWRITERS OF AN UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES, IF ANY; FAIRLY CONSIDER SUCH REASONABLE CHANGES IN ANY SUCH DOCUMENT
PRIOR TO OR AFTER THE FILING THEREOF AS THE COUNSEL TO THE HOLDERS OR THE
UNDERWRITER OR THE UNDERWRITERS MAY REQUEST AND NOT FILE ANY SUCH DOCUMENT IN A
FORM TO WHICH HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD BY
ALL HOLDERS IN SUCH OFFERING OR ANY

 

13

--------------------------------------------------------------------------------


 

Underwriter shall reasonably object; and make such of the representatives of the
Company as shall be reasonably requested by the Holders of Registrable
Securities being registered or any Underwriter available for discussion of such
document;


 

(II)                                  WITHIN A REASONABLE TIME PRIOR TO THE
FILING OF ANY DOCUMENT WHICH IS TO BE INCORPORATED BY REFERENCE INTO A
REGISTRATION STATEMENT OR A PROSPECTUS, PROVIDE COPIES OF SUCH DOCUMENT TO
COUNSEL FOR THE HOLDERS; FAIRLY CONSIDER SUCH REASONABLE CHANGES IN SUCH
DOCUMENT PRIOR TO OR AFTER THE FILING THEREOF AS COUNSEL FOR SUCH HOLDERS OR
SUCH UNDERWRITER SHALL REQUEST; AND MAKE SUCH OF THE REPRESENTATIVES OF THE
COMPANY AS SHALL BE REASONABLY REQUESTED BY SUCH COUNSEL AVAILABLE FOR
DISCUSSION OF SUCH DOCUMENT;

 


(N)  CAUSE ALL REGISTRABLE SECURITIES TO BE QUALIFIED FOR INCLUSION IN OR LISTED
ON THE NEW YORK STOCK EXCHANGE, THE NASDAQ NATIONAL MARKET OR ANY OTHER
SECURITIES EXCHANGE OR QUOTATION SYSTEM ON WHICH SECURITIES OF THE SAME CLASS
ISSUED BY THE COMPANY ARE THEN SO QUALIFIED OR LISTED IF SO REQUESTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD BY ALL HOLDERS IN
SUCH OFFERING, OR IF SO REQUESTED BY THE UNDERWRITER OR UNDERWRITERS OF AN
UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY;


 


(O)  OTHERWISE USE ALL REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE RULES
AND REGULATIONS OF THE SEC, INCLUDING MAKING AVAILABLE TO ITS SECURITY HOLDERS
AN EARNINGS STATEMENT COVERING AT LEAST 12 MONTHS WHICH SHALL SATISFY THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER (OR
ANY SIMILAR PROVISION THEN IN FORCE);


 


(P)  COOPERATE AND ASSIST IN ANY FILINGS REQUIRED TO BE MADE WITH THE NASD AND
IN THE PERFORMANCE OF ANY DUE DILIGENCE INVESTIGATION BY ANY UNDERWRITER IN AN
UNDERWRITTEN OFFERING; AND


 


(Q)  USE ALL REASONABLE EFFORTS TO FACILITATE THE DISTRIBUTION AND SALE OF ANY
REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION BY MAKING ROAD SHOW PRESENTATIONS, HOLDING MEETINGS WITH
POTENTIAL INVESTORS AND TAKING SUCH OTHER ACTIONS AS SHALL BE REQUESTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD BY ALL HOLDERS IN
SUCH OFFERING OR THE LEAD MANAGING UNDERWRITER OF AN UNDERWRITTEN OFFERING;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO MAKE ROAD SHOW PRESENTATIONS
IN CONNECTION WITH ANY UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES THAT
WOULD NOT REASONABLY BE EXPECTED TO HAVE GROSS PROCEEDS OF AT LEAST $50 MILLION.


 

Each selling Holder of Registrable Securities as to which any registration is
being effected pursuant to this Agreement agrees, as a condition to the
registration obligations with respect to such Holder provided herein, to furnish
to the Company such information regarding such Holder required to be included in
the Registration Statement, the ownership of Registrable Securities by such
Holder and the proposed distribution by such Holder of such Registrable
Securities as the Company may from time to time reasonably request in writing.

 

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in paragraph (e)(iv) of this
Section, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the affected

 

14

--------------------------------------------------------------------------------


 

Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus, contemplated by paragraph (j) of this
Section, and, if so directed by the Company, such Holder will deliver to the
Company (at the expense of the Company), all copies in its possession, other
than permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities which was current at the time of receipt of
such notice.

 

Section 5.   Indemnification; Contribution.

 

(a)  Indemnification by the Company.  In the event any Registrable Securities
are included in a Registration Statement under this Agreement or sold pursuant
to an underwritten take-down in the case of a Shelf Registration pursuant to
Rule 415 of the Securities Act (or any similar rule then in force), the Company
agrees to indemnify and hold harmless each Person who participates in the sale
of Registrable Securities hereunder as an underwriter (any such Person being an
“Underwriter”), each Holder and their respective partners, directors, officers
and employees and each Person, if any, who controls any Holder or Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act as follows:

 

(I)                                     AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, JUDGMENTS AND REASONABLE EXPENSES WHATSOEVER, AS INCURRED,
ARISING OUT OF ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN ANY REGISTRATION STATEMENT PURSUANT TO WHICH REGISTRABLE
SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT, INCLUDING ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE, OR THE OMISSION OR ALLEGED OMISSION THEREFROM
OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, OR ARISING OUT OF ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY PROSPECTUS,
INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR THE OMISSION OR
ALLEGED OMISSION THEREFROM OF A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;

 

(II)                                  AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, JUDGMENTS AND REASONABLE EXPENSES WHATSOEVER, AS INCURRED, TO
THE EXTENT OF THE AGGREGATE AMOUNT PAID IN SETTLEMENT OF ANY LITIGATION,
INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR
THREATENED, OR OF ANY OTHER CLAIM WHATSOEVER BASED UPON ANY SUCH UNTRUE
STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION, IF SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE COMPANY OR ANY VIOLATION
BY THE COMPANY OF THE SECURITIES ACT OR THE EXCHANGE ACT OR ANY RULE OR
REGULATION THEREUNDER APPLICABLE TO THE COMPANY AND RELATING TO ACTION OR
INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH ANY SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE; AND

 

(III)                               AGAINST ANY AND ALL REASONABLE EXPENSE
WHATSOEVER (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL), AS INCURRED IN
INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY LITIGATION, INVESTIGATION OR
PROCEEDING BY ANY GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, IN EACH
CASE WHETHER OR NOT SUCH PERSON IS A PARTY, OR ANY CLAIM WHATSOEVER BASED UPON
ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR
OMISSION, TO THE EXTENT THAT ANY SUCH EXPENSE IS NOT PAID UNDER SUB-PARAGRAPH
(I) OR (II) ABOVE;

 

15

--------------------------------------------------------------------------------


 

provided, however, that this indemnity agreement does not apply to any Holder or
Underwriter with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in any such case made in reliance upon and in
conformity with written information furnished to the Company by such Holder or
Underwriter expressly for use in a Registration Statement (or any amendment
thereto) or any Prospectus (or any amendment or supplement thereto); provided,
further, that the Company shall not be liable to any Holder with respect to any
preliminary prospectus to the extent that any such loss, liability, claim,
damage, cost or expense results from the fact that such Holder sold Registrable
Securities to a Person to whom there was not sent or given, at or prior to the
written confirmation of such sale, a copy of the final prospectus if the Company
has previously and timely furnished copies thereof to such Holder and if such
final prospectus would have corrected such untrue statement or omission.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder Indemnified Party and shall survive the
transfer of such securities by any Holder.

 

(b)  Indemnification by Holders.  Each selling Holder severally but not jointly
agrees to indemnify and hold harmless the Company, each Underwriter, the other
selling Holders and the Blackstone Investors, and each of their respective
partners, managers, officers and employees (including each officer of the
Company who signed the Registration Statement), and each Person, if any, who
controls the Company, any Underwriter or any other selling Holder or the
Blackstone Investors within the meaning of Section 15 of the Securities Act,
against any and all losses, liabilities, claims, damages, judgments and expenses
described in the indemnity contained in paragraph (a) of this Section (provided
that any settlement of the type described therein is effected with the written
consent of such selling Holder), as incurred, but only with respect to untrue
statements or alleged untrue statements of a material fact contained in any
Registration Statement or Prospectus or omissions, or alleged omissions
therefrom of a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in any
such case made in reliance upon and in conformity with written information
furnished to the Company by such selling Holder expressly for use in such
Registration Statement (or any amendment thereto) or such Prospectus (or any
amendment or supplement thereto).

 

(c)  Conduct of Indemnification Proceedings.  Each indemnified party or parties
shall give reasonably prompt notice to each indemnifying party or parties of any
action or proceeding commenced against it in respect of which indemnity may be
sought hereunder, but failure so to notify an indemnifying party or parties
shall not relieve it or them from any liability which it or they may have under
this indemnity agreement, except to the extent that the indemnifying party is
materially prejudiced by such failure to give notice.  If the indemnifying party
or parties so elects within a reasonable time after receipt of such notice, the
indemnifying party or parties may assume the defense of such action or
proceeding at such indemnifying party’s or parties’ expense with counsel chosen
by the indemnifying party or parties and approved by the indemnified party
defendant in such action or proceeding, which approval shall not be unreasonably
withheld; provided, however, that, if such indemnified party or parties

 

16

--------------------------------------------------------------------------------


 

determine in good faith that a conflict of interest exists and that therefore it
is advisable for such indemnified party or parties to be represented by separate
counsel or that, upon advice of counsel, there may be legal defenses available
to it or them which are different from or in addition to those available to the
indemnifying party, then the indemnifying party or parties shall not be entitled
to assume such defense and the indemnified party or parties shall be entitled to
separate counsel (limited in each jurisdiction to one counsel for all
Underwriters and separate counsel for each of the other indemnified parties
under this Agreement) at the indemnifying party’s or parties’ expense.  If an
indemnifying party or parties is or are not so entitled to assume the defense of
such action or does or do not assume such defense, after having received the
notice referred to in the first sentence of this paragraph, the indemnifying
party or parties will pay the reasonable fees and expenses of counsel for the
indemnified party or parties (limited in each jurisdiction to one counsel for
all Underwriters and another counsel for all other indemnified parties under
this Agreement).  No indemnifying party or parties will be liable for any
settlement effected without the written consent of such indemnifying party or
parties.  No indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified Party of a release from all liability in respect to such claim or
litigation.  Each indemnified Party shall furnish such information regarding
itself or the claim in question as an indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.  If an indemnifying party is
entitled to assume, and assumes, the defense of such action or proceeding in
accordance with this paragraph, such indemnifying party or parties shall not be
liable for any fees and expenses of counsel for the indemnified parties incurred
thereafter in connection with such action or proceeding.

 

(d)  Contribution.  (i)  In order to provide for just and equitable contribution
in circumstances in which the indemnity agreement provided for in this Section
is for any reason held to be unenforceable by the indemnified parties although
applicable in accordance with its terms in respect of any losses, liabilities,
claims, damages, judgments and expenses suffered by an indemnified party
referred to herein, each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, liabilities, claims, damages,
judgments and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party (including, in each case, that of their respective officers, directors,
employees and agents) on the other in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages, judgments
or expenses, as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party on the one hand and of the indemnified
party (including, in each case, that of their respective officers, managers,
employees and agents) on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnified party, on the one hand, or by or on
behalf of the indemnifying party, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The amount paid or payable by a party as a result
of the losses, liabilities, claims, damages, judgments and

 

17

--------------------------------------------------------------------------------


 

expenses referred to above shall be deemed to include, subject to the
limitations set forth in paragraph (c) of this Section, any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

(II)                                  THE COMPANY AND EACH HOLDER OF REGISTRABLE
SECURITIES AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
PURSUANT TO THIS PARAGRAPH (D) WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY
OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO IN SUB-PARAGRAPH (I) ABOVE.  NOTWITHSTANDING THE
PROVISIONS OF THIS PARAGRAPH (D), IN THE CASE OF DISTRIBUTIONS TO THE PUBLIC, AN
INDEMNIFYING HOLDER SHALL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF
THE AMOUNT BY WHICH (A) THE TOTAL PRICE AT WHICH THE REGISTRABLE SECURITIES SOLD
BY SUCH INDEMNIFYING HOLDER AND ITS AFFILIATED INDEMNIFYING HOLDERS AND
DISTRIBUTED TO THE PUBLIC WERE OFFERED TO THE PUBLIC EXCEEDS (B) THE AMOUNT OF
ANY DAMAGES WHICH SUCH INDEMNIFYING HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION.  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING
OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM
ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.

 

(III)                               FOR PURPOSES OF THIS SECTION, EACH PERSON,
IF ANY, WHO CONTROLS A HOLDER OR AN UNDERWRITER WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT (AND THEIR RESPECTIVE PARTNERS, DIRECTORS, OFFICERS AND
EMPLOYEES) SHALL HAVE THE SAME RIGHTS TO CONTRIBUTION AS SUCH HOLDER OR
UNDERWRITER; AND EACH DIRECTOR OF THE COMPANY, EACH OFFICER OF THE COMPANY WHO
SIGNED THE REGISTRATION STATEMENT, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT, SHALL HAVE THE
SAME RIGHTS TO CONTRIBUTION AS THE COMPANY.

 

Section 6.   Miscellaneous.

 

(a)  No Inconsistent Agreements.  The Company will not on or after the date of
this Agreement enter into any agreement which conflicts with the provisions of
this Agreement or which grants registration or similar rights without the prior
written consent of the Blackstone Investors.

 

(b)  Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented unless
the Company has obtained (i) the prior written consent of the Holders of a
majority of the Registrable Securities, and (ii) if any such amendment,
modification or supplement would adversely affect the rights, privileges or
interests of the Blackstone Investors or the Senior Managers hereunder, the
prior written consent of the Blackstone Investors or the Management
Representative, respectively.

 

(c)  Notices.  Any notice, demand, request, waiver, or other communication under
this Agreement shall be personally served in writing, shall be deemed to have
been given on the date of service, and shall be addressed as follows:

 

18

--------------------------------------------------------------------------------


 

To the Company:

 

New Skies Satellites Holdings Ltd.

 

 

Rooseveltplantsoen 4

 

 

2517 KR The Hague

 

 

The Netherlands

 

 

Fax: +31 (0) 70 306 4201

 

 

 

With copies to:

 

Thai E. Rubin

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, NY 10017

 

 

Attention: Ed Chung

 

 

Fax: (212) 455-2502

 

 

 

To Blackstone Investors:

 

The Blackstone Group

 

 

345 Park Avenue, 31st Floor

 

 

New York, NY 10154

 

 

Attention: Mark T. Gallogly

 

 

Fax: (212) 583-5257

 

 

 

With a copy to:

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, NY 10017

 

 

Attention: Ed Chung

 

 

Fax: (212) 455-2502

 

 

 

To any Senior Manager:

 

c/o New Skies Satellites Holdings Ltd.

 

 

Rooseveltplantsoen 4

 

 

2517 KR The Hague

 

 

The Netherlands

 

 

Fax: +31 (0) 70 306 4201

 

 

 

To any other Holder:

 

At the address set forth on the attached signature page.

 

(d)  Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of each of the parties,
including, without the need for an express assignment, subsequent Holders.  If
any successor, assignee or transferee of any Holder shall acquire Registrable
Securities in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement. For purposes of this Agreement,
“successor” for any entity other than a natural person shall mean

 

19

--------------------------------------------------------------------------------


 

a successor to such entity as a result of such entity’s merger, consolidation,
liquidation, dissolution, sale of substantially all of its assets, or similar
transaction.

 

(e)  Recapitalizations, Exchanges, etc., Affecting Registrable Securities.  The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Registrable Securities, to any and all securities or capital
stock of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for, or in substitution of such Registrable Securities,
by reason of any dividend, split, issuance, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise.

 

(f)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which, when so executed and delivered, shall be deemed to be an
original, but all of which counterparts, taken together, shall constitute one
and the same instrument.

 

(g)  Descriptive Headings, etc.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.  Unless the context of this Agreement
otherwise requires:  (1) words of any gender shall be deemed to include each
other gender; (2) words using the singular or plural number shall also include
the plural or singular number, respectively; (3) the words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section and paragraph references are to the Articles,
Sections and paragraphs to this Agreement unless otherwise specified; (4) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless otherwise specified; (5) “or” is
not exclusive; and (6) provisions apply to successive events and transactions.

 

(h)  Severability.  In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

 

(i)  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

(j)  Specific Performance.  The parties hereto acknowledge that there would be
no adequate remedy at law if any party fails to perform in any material respect
any of its obligations hereunder, and accordingly agree that each party, in
addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party under this Agreement in accordance with the terms and conditions of this
Agreement.

 

20

--------------------------------------------------------------------------------


 

(k)  Jurisdiction.  The parties hereby irrevocably and unconditionally consent
to submit to the exclusive jurisdiction of the courts of the State of New York
for any actions, suits or proceedings arising out of or relating to this
agreement and the transactions contemplated hereby (and agree not to commence
any action, suit or proceeding relating thereto except in such courts, and
further agree that service of any process, summons, notice or document by U.S.
registered mail to the address specified in Section 6(d) shall be effective
service of process for any action, suit or proceeding brought against such party
in any such court).  The parties herby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this agreement or the transactions contemplated hereby in the courts of the
State of New York, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(l)  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(m)  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the Company, on the one hand, and the
other parties to this Agreement, on the other, with respect to such subject
matter.

 

*                    *                    *

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

Blackstone Investors:

 

 

 

 

BLACKSTONE NSS COMMUNICATIONS PARTNERS
(CAYMAN) L.P.

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:

Blackstone Communications Management

 

 

Associates (Cayman), L.P., its General Partner

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:

Blackstone FI Communications Associates

 

 

(Cayman) LDC, its General Partner

 

 

 

 

 

 

 

BLACKSTONE FAMILY COMMUNICATIONS
PARTNERSHIP (CAYMAN) L.P.

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:

Blackstone Communications Management
Associates (Cayman) L.P.

 

 

 

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:

Blackstone FI Communications Associates
(Cayman) LDC, its General Partner

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV
L.P.

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:  Blackstone Management Associates (Cayman)
IV L.P., its General Partner

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:  Blackstone LR Associates (Cayman) IV Ltd.

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV-
A L.P.

 

 

 

 

/s/ John A. Magliano

 

 

 

By:  Blackstone Management Associates (Cayman)
IV L.P., its General Partner

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:  Blackstone LR Associates (Cayman) IV Ltd.

 

 

 

 

 

 

 

BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP (CAYMAN) IV-A L.P.

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:  Blackstone Management Associates (Cayman)
IV L.P., its General Partner

 

 

 

 

 

 

 

 

/s/ John A. Magliano

 

 

 

By:  Blackstone LR Associates (Cayman) IV Ltd.

 

--------------------------------------------------------------------------------


 

 

 

Senior Managers:

 

 

 

 

 

 

 

 

/s/ Daniel S. Goldberg

 

 

 

Name: Daniel S. Goldberg

 

 

 

 

 

 

 

 

/s/ Andrew M. Browne

 

 

 

Name: Andrew M. Browne

 

 

 

 

 

 

 

 

/s/ Thai E. Rubin

 

 

 

Name: Thai E. Rubin

 

 

 

 

 

 

 

 

/s/ Michael C. Schwartz

 

 

 

Name: Michael C. Schwartz

 

 

 

 

 

 

 

 

/s/ Scott J. Sprague

 

 

 

Name: Scott J. Sprague

 

 

 

 

 

 

 

 

/s/ Stephen J. Stott

 

 

 

Name: Stephen J. Stott

 

--------------------------------------------------------------------------------